                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 BARRY L. MOTES, JR., #243680,                   :

        Plaintiff,                               :

 vs.                                             :   CIVIL ACTION NO. 1:19-cv-372-TFM-B

 TREY OLIVER, III, et al.,                       :

        Defendants.                              :

                         MEMORANDUM OPINION AND ORDER

       On July 16, 2019, the Magistrate Judge entered a Report and Recommendation (Doc. 4) to

which no objections have been filed. Accordingly, after due and proper consideration of all

portions of this file deemed relevant to the issue raised, it is ORDERED that the Report and

Recommendation is ADOPTED. Plaintiff’s action is DISMISSED without prejudice prior to

service of process, as malicious pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       Final judgment shall issue separately in accordance with this order and Federal Rule of

Civil Procedure 58.

       DONE and ORDERED this 29th day of August, 2019.

                                             /s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
